Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jun. 1, 2022 were filed after the mailing date of the final Office Action on Dec. 18, 2013.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Remarks pgs. 6-7, filed Jul. 7, 2022, with respect to the rejections under 35 U.S.C. § 103 have been fully considered and are persuasive.  The under 35 U.S.C. § 103 of claims 1-11 and 14-18 has been withdrawn. 
Specifically, with respect to the rejections under 35 U.S.C. § 103, Applicant argues that claim 1 has been amended to recite the specific p38 MAPK inhibitors and specific HIF-1α stabilizer used in the working examples which lead to the unexpected synergistic effects demonstrated in the instant Specification.  Applicant further argues that the cells were regular human CD34+ cells and that the culture conditions were routine except for the combination of the p38 MAPK inhibitor and the HIF-1α stabilizer  (Remarks pg. 6 para. 3).  Additionally, Applicant argues that a skilled person in the art would have understood that the asserted superior and unexpected synergistic effects in the working examples reflect a spectrum of common properties of methods involving the same or highly similar combinations of p38 MAPK inhibitor/HIF-1α stabilizer as claimed and that the claims are commensurate in scope with the showing of the unexpected results (Remarks pg. 7 para. 2).  These arguments were found to be persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-11 and 14-20 are allowed.  


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632